Citation Nr: 1101627	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  04-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.  

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected left 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied a rating in excess of 10 percent for a left 
shoulder disability (separation of the left acromioclavicular 
joint) and a July 2004 rating decision that denied service 
connection for a cervical spine disability, to include as 
secondary to the service-connected left shoulder disability.   
The Veteran testified at a hearing before the Board in May 2006.  

In a July 2006 decision, the Board awarded an increased rating of 
20 percent for the Veteran's left shoulder disability, effective 
August 14, 2002.  In May 2007, the Board remanded the cervical 
spine disability issue for further development.  Subsequently, in 
a December 2007 decision, the Board denied a rating in excess of 
20 percent for the left shoulder disability and denied service 
connection for a cervical spine disability.  

The Veteran's representative filed an appeal of the December 2007 
Board decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a joint motion for remand, in a September 
2008 Order, the Court vacated the Board decision and remanded the 
claim to the Board for readjudication, in accordance with the 
joint motion.  

In January 2010, the Board remanded the claims for development 
consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is again 
necessary.  

The Veteran's claims were previously remanded for additional 
development including a VA examination to determine the nature 
and severity of the service-connected left shoulder disability 
and for an opinion as to the etiology of the claimed cervical 
spine disability.  

The Veteran was afforded a VA examination in April 2010 at which 
time the examiner indicated that there was objective evidence of 
pain following repetitive motion but no additional limitations 
following three repetitions of range of motion.  The examiner did 
not include any indication as to where the Veteran's pain began 
relative to the range of motion.  Moreover, while the examiner 
indicated that the Veteran did not have additional limitation 
after three repetitions of range of motion, the examiner failed 
to include consideration of additional functional loss due to 
pain, weakness, excess fatigability, or incoordination.  Further, 
the examiner did not report whether the Veteran experiences 
painful flare-ups or whether any flare-ups are accompanied by 
pain.  

With regard to the cervical spine disability, the examiner 
diagnosed the Veteran with spondylosis of the cervical spine and 
indicated that the condition could not be related to service 
without resort to speculation based on the available information.  
In an addendum opinion the examiner indicated that it could not 
be stated that the Veteran's cervical spine disability was caused 
or aggravated by the service-connected left shoulder disability 
without resort to speculation based on medical knowledge and 
currently available information.  The examiner concluded that 
degenerative arthritis of the shoulder was not the etiology of 
the cervical spine spondylosis.  Consequently, the examiner 
contradicts himself.  Medical opinions which state that an 
opinion cannot be provided without resort to speculation are 
themselves speculative and not adequate for rating purposes.

A remand by the Board confers on the Veteran, as a matter of law, 
a right to compliance with the remand instructions, and imposes 
upon VA a duty to ensure compliance with the terms of the remand.  
If the Board proceeds with final disposition of an appeal, and 
the remand orders have not been satisfied, the Board itself errs 
in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Associated with the claims file are VA treatment records dated 
through January 2010.  Any records dated after January 2010 
should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims 
file any VA treatment reports dated after 
January 2010. 

2.  After the above records have been 
associated with the claims folder, schedule 
the Veteran for a VA orthopedic examination 
with a specialist who has not previously 
examined him to determine the current 
nature and severity of his service-
connected left shoulder disability 
(separation of the left acromioclavicular 
joint) and assess the etiology of any 
current cervical spine disability.  The 
claims folder must be reviewed by the 
examiner, and the examination report should 
note that the claims folder was reviewed. 
The VA examiner should provide a rationale 
for all opinions and reconcile those 
opinions with all evidence of record, 
including VA medical records showing 
treatment for cervical spine pain and 
diagnoses of spondylosis, facet arthritis, 
disc disease, and degenerative joint 
disease of the cervical spine; the November 
2002 letter from the Veteran's VA treating 
physician indicating that it "was 
plausible" that the cervical spine 
disability was incurred in service; and 
July 2004, October 2006, and June 2007 VA 
examination reports and opinions, 
indicating that the Veteran experiences 
weekly flare-ups of left shoulder pain 
resulting in additional limitation of 
motion and that his cervical spine 
disability was not caused by the parachute 
jumping incident in which he injured his 
left shoulder in service, but declining to 
specify the degree of additional limitation 
of motion during flare-ups or whether his 
service-connected left shoulder condition 
has permanently aggravated any cervical 
spine disability.  The examiner must also 
acknowledge and discuss the Veteran's 
written complaints and Board testimony 
indicating that he injured both his left 
shoulder and neck during parachute jumps in 
service and that he has experienced a 
continuity of cervical spine symptomatology 
since service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination inadequate 
where examiner did not comment on Veteran's 
report of in-service injury and instead 
relied on absence of evidence in service 
medical records to provide negative 
opinion).  The VA examiner's opinion should 
specifically address the following 
questions:

a)  Provide the ranges of motion of 
the Veteran's left shoulder, expressed 
in degrees, and state whether there is 
any favorable or unfavorable 
ankylosis, or instability, of that 
shoulder.

b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination. DeLuca v. Brown, 
8 Vet. App. 202 (1995).

c)  State whether the Veteran's left 
shoulder disability is manifested by 
any painful flare-ups, and, if so, 
their frequency and duration.

d)  Specify whether any flare-ups are 
accompanied by any additional 
limitation of motion.  Any 
determination should be portrayed in 
terms of the degree of additional 
range of motion loss.

e)  State whether the left shoulder 
disability affects the Veteran's major 
or minor extremity.

f)  Discuss how the Veteran's left 
shoulder disability impacts his 
activities of daily living, including 
his ability to obtain and maintain 
employment.  38 C.F.R. § 4.10 (2010).

g)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that the Veteran has a 
current cervical spine disability that 
is causally or etiologically related 
to an injury incurred while performing 
in-service parachuting jumps, or any 
other incident during his period of 
active service.

h)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any current cervical 
spine disability was caused by his 
service- connected left shoulder 
disability.

i)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any current cervical 
spine disability was aggravated beyond 
its natural progression by his 
service- connected left shoulder 
disability.

3.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


